t c summary opinion united_states tax_court david alphonse de strooper petitioner v commissioner of internal revenue respondent docket no 3195-00s filed date david alphonse de strooper pro_se ross m greenberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his son and whether petitioner is entitled to head-of-household filing_status some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in clearwater florida background petitioner was married to aimee c de strooper mrs de strooper in petitioner and mrs de strooper had one child aaron d de strooper aaron who was born date in the fall of petitioner and mrs de strooper executed a marital settlement agreement the agreement which was filed with the circuit_court of the sixth judicial circuit for pinellas county the agreement recognized that petitioner and mrs de strooper were living apart and desired to settle their respective property rights and all matters relating to child custody visitation and support for their child the agreement provided that petitioner and mrs de strooper would share responsibility in decisions relating to the health and welfare of their son aaron the agreement also provided as follows - - child custody and visitation the wife shall have the primary residential care of the minor child with the parties enjoying shared parental responsibility as outlined hereinabove the husband shall have reasonable and liberal rights of visitation that shall include a schedule as follows the husband shall have from every wednesday evening through saturday morning the agreement further provided for a detailed schedule of physical custody during holidays and special occasions petitioner was required to pay dollar_figure per month for support of aaron petitioner was also required to pay for medical insurance for aaron as well as any medical bills respondent has not raised any questions that support and other_payments were not made pursuant to the agreement on his federal_income_tax return petitioner claimed head-of-household filing_status and a dependency_exemption deduction for his son in the notice_of_deficiency respondent disallowed the claimed dependency_exemption deduction and also adjusted the filing_status from head-of-household to single because mrs de strooper had custody of aaron petitioner asserts that he is entitled to the dependency_deduction and the head-of-household filing_status since his son lived with him half the time and he paid more for his son’s support than mrs de strooper he further argues that the language in the marital - - settlement agreement providing primary residential care to mrs de strooper is merely to comport with florida custody law discussion a dependency_exemption deduction for aaron sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 the term dependent includes a taxpayer’s son over half of whose support for the calendar_year is received from the taxpayer see sec_152 a the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are divorced under a decree of divorce and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied as in the present case the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the custodial_parent thus allowing the dependency_exemption to be claimed by the custodial_parent sec_152 see sec_1_152-4 income_tax regs custody is determined by the terms of the most recent custody decree if there is one in effect see sec_1_152-4 income_tax regs the agreement provides that mrs de strooper - - has the primary residential care of the minor child based on the agreement aaron spent more than one-half of with mrs de strooper therefore mrs de strooper is the custodial_parent and petitioner is the noncustodial_parent of aaron for petitioner as the noncustodial_parent is allowed to claim a child as a dependent only if he meets one of three statutory exceptions under sec_152 the noncustodial_parent can claim the dependency_exemption deduction if the custodial_parent releases claim to the exemption for the year if a multiple-support agreement is in effect or if the decree of divorce was executed prior to the decree expressly provides that the noncustodial_parent is entitled to the deduction and the noncustodial_parent provides at least dollar_figure for the support of the child see sec_152 sec_1_152-4t temporary income_tax regs fed reg date none of the exceptions applies to this case the record does not indicate that mrs de strooper released her claim to the exemption further a multiple-ssupport agreement was not in effect and the decree of divorce was executed after while we believe that petitioner provided more than half of aaron’s support we are bound by the rigors of sec_152 therefore we sustain respondent’s determination b filing_status as relevant herein an individual qualifies as a head of a household if such individual is not married at the close of his taxable_year and maintains as his home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of his son see sec_2 a the term principal_place_of_abode is synonymous with home see sec_1_2-2 income_tax regs at trial petitioner claimed that aaron resided with him for half of the agreement provides that petitioner has custody of aaron for only nights per week and at best days per week there is nothing in the record to indicate that aaron resided with petitioner for more than one-half of we hold that petitioner does not gualify for head-of-household filing_status for taxable_year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
